                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

ROBERT L. BARGA,

                        Petitioner,               :   Case No. 3:19-cv-250

          - vs -                                      District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

EMMA COLLINS, Warden,
 Pickaway Correctional Institution,

                                                  :
                        Respondent.


                                 RECOMMITTAL ORDER


          This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 15) to

the Magistrate Judge’s Report and Recommendations recommending dismissal of the case (ECF

No. 12.

          The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

February 12, 2020                                                    *s/Thomas M. Rose

                                                                     ________________________
                                                                            Thomas M. Rose
                                                                      United States District Judge




                                                 1
